Mr. Moylan for the defendant, moved under the 12th article of the convention between the United States of America and France, dated 14th November 1788, that the suit should be discharged, alleging that the same was between two subjects of France.
To which Mr. Tilghman for the plaintiff answered, by denying the fact, and shewed that his client had taken the oath of allegiance to the United States, in the Court of Common Pleas, for the county of Philadelphia, on the 17th February 1794.
It was then urged by the defendant on another ground, that the matter in controversy between the parties, had previously been under consular jurisdiction, and had been heard before two French consuls, M. Dupont and M. Cassine, But *371this not appearing to be the case, by the certificate or record produced, the motion was dropped. Bail was ordered in 300I. on hearing the cause of action.